105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.MOORE BUSINESS FORMS, INC., Appellee,v.Glenda K. WILSON;  Michael D. Wilson, Appellants.
No. 96-3109.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 12, 1996.Filed Dec. 30, 1996.

Before BOWMAN and HEANEY, Circuit Judges, and STROM,1 District Judge.
PER CURIAM.


1
Defendants Glenda K. Wilson and Michael D. Wilson appeal from an order of the District Court2 granting a preliminary injunction in favor of plaintiff Moore Business Forms, Inc. The order enjoins defendants from violating restrictive covenants in their employment agreements.  The District Court determined that a preliminary injunction prohibiting defendants from selling business forms and related products was warranted as to several key accounts, but not as to other less significant accounts.


2
We have read all of the materials submitted by the parties and have considered their arguments.  We conclude that the order of the District Court is solidly grounded in the law of Iowa, which governs the validity and enforceability of the restrictive covenants at issue in this case, and that the court, having carefully considered the Dataphase factors, see Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109, 113 (8th Cir.1981) (en banc), did not abuse its discretion in entering a preliminary injunction in favor of Moore.  Because an opinion by this Court would add nothing of substance to the District Court's analysis of the case, we affirm without further discussion on the basis of that court's thorough and well-reasoned opinion.


3
The Wilsons argue that Moore should be required to give security.  The District Court is directed to consider the matter and to exercise its discretion as to whether Moore should be required to post bond.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by designation


2
 The Honorable Michael J. Melloy, Chief Judge, United States District Court for the Northern District of Iowa